FILED
                           NOT FOR PUBLICATION                               JUL 01 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROSEMARIE COLE,                                  No. 13-15952

              Plaintiff - Appellant,             D.C. No. 5:11-cv-05378-PSG

 v.
                                                 MEMORANDUM*
THE PERMANENTE MEDICAL
GROUP, INC., a California corporation,

              Defendant - Appellee,

  And

KAISER PERMANENTE MEDICAL
GROUP, INC., a California corporation,

              Defendant.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Paul S. Grewal, Magistrate Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              Submitted June 11, 2015**
                               San Francisco, California

Before: CHRISTEN and WATFORD, Circuit Judges, and ROTHSTEIN,*** Senior
District Judge.

      Rosemarie Cole appeals the district court’s order granting summary

judgment in favor of The Permanente Medical Group on Cole’s claim that

Permanente terminated her employment in violation of § 510 of the Employee

Retirement Income Security Act (ERISA). We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      ERISA § 510 provides that “[i]t shall be unlawful for any person to

discharge . . . a participant [in an employee benefit plan]. . . for the purpose of

interfering with the attainment of any right to which such participant may become

entitled under the plan.” 29 U.S.C. § 1140. The district court concluded that Cole

established a prima facie case of discrimination under § 510 because she was

discharged 18 months before she would have been entitled to additional benefits

under her pension plan. Even if she established a prima facie case, Cole’s claim

fails because Permanente articulated a legitimate, nondiscriminatory reason for


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Barbara Jacobs Rothstein, Senior District Judge for the
U.S. District Court for the Western District of Washington, sitting by designation.

                                            2
terminating Cole. See Ritter v. Hughes Aircraft Co., 58 F.3d 454, 456–57 (9th Cir.

1995) (applying burden shifting analysis applicable to Title VII and ADEA claims

to claim brought under § 510 of ERISA). Cole was terminated because she

knowingly violated Permanente’s confidentiality policy by accessing her

then-husband’s medical records 12 times and another person’s records more than

once. Cole did not present any evidence that showed Permanente’s articulated

motive for terminating her was pretext for a discriminatory motive. See id. Cole

did not present evidence that the person who made the decision to terminate her

employment was aware that the termination would reduce Cole’s pension benefits

or disqualify Cole from any benefits.

      AFFIRMED.




                                         3